


110 HCON 362 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 362
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Ackerman (for
			 himself and Mr. Pence) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the threat posed to international peace, stability in the Middle East, and the
		  vital national security interests of the United States by Iran’s pursuit of
		  nuclear weapons and regional hegemony, and for other purposes.
	
	
		Whereas Iran is a party to the Treaty on the
			 Non-Proliferation of Nuclear Weapons (NPT), has foresworn the acquisition of
			 nuclear weapons by ratification of the NPT, and is legally bound to declare and
			 place all its nuclear activity under constant monitoring by the International
			 Atomic Energy Agency (IAEA);
		Whereas for nearly 20 years, in clear contravention of its
			 explicit obligations under the NPT, Iran operated a covert nuclear program
			 until it was revealed by an Iranian opposition group in 2002;
		Whereas the IAEA has confirmed such illicit covert nuclear
			 activities as the importation of uranium hexafluoride, construction of a
			 uranium enrichment facility, experimentation with plutonium, importation of
			 centrifuge technology, construction of centrifuges, and importation of designs
			 to convert highly enriched uranium gas into metal and shape it into the core of
			 a nuclear weapon;
		Whereas Iran continues to expand the number of centrifuges
			 at its enrichment facility, as made evident by its announced intention to begin
			 installation of 6,000 advanced centrifuges to enrich uranium, in defiance of
			 binding United Nations Security Council resolutions demanding Iran suspend
			 enrichment activities;
		Whereas the November 2007 National Intelligence Estimate
			 reported that Iran was secretly working on the design and manufacture of a
			 nuclear warhead until at least 2003, but that Iran could have enough highly
			 enriched uranium for a nuclear weapon as soon as late 2009;
		Whereas an Iranian nuclear weapons capability would pose a
			 grave threat to international peace and security by fundamentally altering and
			 destabilizing the strategic balance in the Middle East, and severely
			 undermining the global nonproliferation regime;
		Whereas Iran’s overt sponsorship of several terrorist
			 groups, including Hamas and Hezbollah, and its close ties to Syria raise the
			 possibility that Iran would share its nuclear materials and technology with
			 others;
		Whereas Iran continues to develop ballistic missile
			 technology and is pursuing the capability to field intercontinental ballistic
			 missiles, a delivery system suited almost exclusively to nuclear weapons
			 payloads;
		Whereas Iranian leaders have repeatedly called for the
			 destruction of Israel, a major non-North Atlantic Treaty Organization ally, and
			 a member of the United Nations;
		Whereas the United States, Russia, China, France, the
			 United Kingdom, and Germany have offered, and continue to offer, to negotiate a
			 significant package of economic, diplomatic, and security incentives if Iran
			 complies with the United Nations Security Council’s resolutions demanding that
			 Iran suspend uranium enrichment;
		Whereas Iran has consistently refused such offers;
		Whereas as a result of Iran’s failure to comply with the
			 mandates of the United Nations Security Council, taken under Chapter VII of the
			 United Nations’ Charter, the international community has imposed limited
			 sanctions over the past 2 years that have begun to have an impact on the
			 Iranian economy;
		Whereas Iran’s rapid development of its nuclear
			 capabilities is outpacing the slow ratcheting up of economic and diplomatic
			 sanctions;
		Whereas Iran has used its banking system, including the
			 Central Bank of Iran, to support its proliferation efforts and its assistance
			 to terrorist groups, leading the Department of Treasury to designate 4 large
			 Iranian banks proliferators and supporters of terrorism;
		Whereas Iran’s support for Hezbollah has enabled that
			 group to wage war against the Government and people of Lebanon, leading to its
			 political domination of that country;
		Whereas Iran’s support for Hamas has enabled it to
			 illegally seize control of Gaza from the Palestinian Authority, and to
			 continuously bombard Israeli civilians with rockets and mortars;
		Whereas Iran continues to provide training, weapons, and
			 financial assistance to Shi’a militants inside of Iraq and antigovernment
			 warlords in Afghanistan;
		Whereas those Shi’a militant groups and Afghan warlords
			 use Iranian training, weapons, and financing to attack American and allied
			 forces trying to support the legitimate Governments of Iraq and
			 Afghanistan;
		Whereas Iran is further destabilizing the Middle East by
			 underwriting a massive rearmament campaign by Syria;
		Whereas through these efforts, Iran seeks to establish
			 regional hegemony, threatens longstanding friends and allies of the United
			 States in the Middle East, and endangers vital American national security
			 interests; and
		Whereas nothing in this resolution shall be construed as
			 an authorization of the use of force against Iran: Now, therefore, be it
		
	
		That Congress—
			(1)declares that
			 preventing Iran from acquiring a nuclear weapons capability, through all
			 appropriate economic, political, and diplomatic means, is vital to the national
			 security interests of the United States and must be dealt with urgently;
			(2)urges the
			 President, in the strongest of terms, to immediately use his existing authority
			 to impose sanctions on—
				(A)the Central Bank
			 of Iran and any other Iranian bank engaged in proliferation activities or the
			 support of terrorist groups;
				(B)international
			 banks which continue to conduct financial transactions with proscribed Iranian
			 banks;
				(C)energy companies
			 that have invested $20,000,000 or more in the Iranian petroleum or natural gas
			 sector in any given year since the enactment of the Iran Sanctions Act of 1996;
			 and
				(D)all companies
			 which continue to do business with Iran’s Islamic Revolutionary Guard
			 Corps;
				(3)demands that the
			 President initiate an international effort to immediately and dramatically
			 increase the economic, political, and diplomatic pressure on Iran to verifiably
			 suspend its nuclear enrichment activities by, inter alia, prohibiting the
			 export to Iran of all refined petroleum products; imposing stringent inspection
			 requirements on all persons, vehicles, ships, planes, trains, and cargo
			 entering or departing Iran; and prohibiting the international movement of all
			 Iranian officials not involved in negotiating the suspension of Iran’s nuclear
			 program; and
			(4)urges the
			 President to lead a sustained, serious, and forceful effort at regional
			 diplomacy to support the legitimate governments in the region against Iranian
			 efforts to destabilize them, to reassure our friends and allies that the United
			 States supports them in their resistance to Iranian efforts at hegemony, and to
			 make clear to the Government of Iran that the United States will protect
			 America’s vital national security interests in the Middle East.
			
